Citation Nr: 1828358	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  09-47 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include whether new and material evidence has been received to reopen the claim. 

2.  Entitlement to service connection for a left hip disability, claimed as secondary to a service-connected low back disability. 

3.  Entitlement to an increased rating for a service-connected low back disability, currently rated as 20 percent disabling. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and September 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a Board hearing before the undersigned in March 2016.  This matter was most recently before the Board in May 2016, when it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's May 2016 remand directed the AOJ to schedule the Veteran for a new VA spine examination to assess the current severity of her service-connected low back disability.  The Veteran subsequently underwent an April 2017 VA spine examination, in which the examiner noted that the Veteran's back had worsened considerably since she was service connected for the condition in 1997, noting that she experienced daily pain and flare ups due to extended use about three times a week.  However, the examiner then noted that the Veteran's spine had a full range of motion, and stated that there was no pain noted on examination, no evidence of pain with weight bearing, and no evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Board notes that previous VA spine examinations have documented both limitations on range of motion and pain on active range of motion for the Veteran's spine; it is unclear how the examiner could find that Veteran's spine had worsened considerably and note that the Veteran experienced daily pain while simultaneously reporting that the Veteran had a normal range of motion for the spine and no pain on examination.  Thus, the Board concludes that the May 2016 VA spine examination is internally inconsistent and a remand is necessary to obtain a new VA examination to assess the current severity of the Veteran's lumbar spine disability.

With respect to the Veteran's claimed left hip disorder, the Veteran has claimed that her left hip disorder is secondary to her service-connected lumbar spine condition.  In June 2013, the Veteran underwent a VA hip and thigh examination, in which the Veteran was diagnosed with degenerative hip disease.  However, the June 2013 VA examiner ultimately opined that the Veteran's degenerative hip disease was less likely than not due to the Veteran's lumbar spine disorder, stating that while the Veteran's back condition can cause back pain, it cannot alter the mechanics of her gait.  However, the Board notes that in a previous June 2004 VA spine examination, the June 2004 examiner noted that the Veteran had a gait abnormality due to the lower back pain and significant sciatic radiculopathy involving the left lower extremity caused by the Veteran's lumbar spine disability, noting that the Veteran needed a cane for safe ambulation.  The June 2013 VA examiner did not address the June 2004 examiner's findings in providing her opinion, nor did the June 2013 VA examiner address whether pain radiating from the Veteran's lower back into her left lower extremity might cause a gait abnormality.  Additionally, the June 2013 VA examiner did not address whether the Veteran's left hip disorder was aggravated by his service-connected lumbar spine disability.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013). Thus, on remand, a new VA hip examination should be obtained to address the above deficiencies.  

With respect to the Veteran's claimed left knee condition, the Veteran has also claimed that her left knee disorder is secondary to her service-connected lumbar spine condition.  In August 2009, the Veteran underwent a VA joint examination which addressed the Veteran's claimed knee and hip conditions, where the examiner ultimately concluded that the Veteran's left knee condition and left hip bursitis is not caused by or a result of the Veteran's spine disease.  In support of that opinion, the examiner noted that based on a careful review of the claims file, there was no data substantiating any condition related to the knee, and further noting that the Veteran's initial complaint was in 2004, and therefore, the Veteran's knee condition is not secondary to her lumbar spine condition.  However, the Board notes that there are multiple medical records associated with the claims file detailing a left knee condition, including medical records referenced in the August 2009 VA examination, such as a past July 2005 radiology report indicating that the Veteran's left knee showed degenerative changes, an October 2005 VA examination, in which the Veteran was diagnosed with left knee tendinitis, and the August 2009 VA examination itself, in which the examiner provided a diagnosis of degenerative joint disease of the left knee.  Additionally, while the Veteran did submit her claim for a left knee condition in May 2004, it is unclear how that fact demonstrates that the Veteran's claimed left knee condition is unrelated to her service-connected lumbar spine condition.  Additionally, as with the Veteran's June 2013 VA hip examination, the August 2009 VA examiner did not address whether the Veteran's left hip or left knee disorder was aggravated by her service-connected lumbar spine disability.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013). Thus, for the foregoing reasons, a new VA knee examination should also be obtained on remand to address the above deficiencies.  

Additionally, in the Veteran's May 2016 Board hearing, the Veteran stated that she injured both of her knees while in basic training, requiring her to be sent to a hospital and resulting in her being placed on a limited profile for a time afterwards.  The Board notes that the Veteran's service treatment records do document a March 1985 complaint of chronic right knee pain, noting that the Veteran's right knee had been hurting for three years at that time.  However, while the Veteran's March 1985 complaint of right knee pain in service lends credence to her assertion that she injured her knees in boot camp, the Veteran's service treatment records are silent as to further complaints relating to the Veteran's knees, and the Veteran's service personnel records have not yet been associated with the claims file.  Thus, any outstanding service treatment records or service personnel records should be obtained on remand pursuant to 38 C.F.R. § 3.311(a).

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department, or other appropriate records repository as appropriate, and request any outstanding medical and service personnel records in its possession.  Efforts to obtain this information should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159 (c)(2).  In particular, the RO should attempt to ascertain whether service personnel records or service treatment records exist relating to the Veteran's claimed bilateral knee injury in boot camp, to include whether the Veteran was placed on a limited profile after the injury occurred.

2.  Then, schedule the Veteran for a new VA spine examination by an examiner who has not previously examined the Veteran to determine the current severity of her service-connected lumbar spine disability, to include any associated neurology impairment.  All indicated tests and studies must be performed.  The claims file must be reviewed by the examiner in conjunction with the examination.  

3.  Schedule the Veteran for a new VA examination by an examiner who has not previously examined the Veteran to obtain an opinion addressing her service connection claim for a left knee disability. 

The selected examiner must state whether the Veteran has a current left knee disability.  If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a left knee disability, the examiner must explain why any other diagnoses of a left knee disability reflected in the record during the course of the appeal (to include diagnoses of tendinitis and degenerative joint disease) are not valid diagnoses.  

The examiner must then opine as to whether any currently diagnosed left knee disability is at least as likely as not (a 50 percent or greater probability) the result of disease or injury in service, to include the claimed bilateral knee injury in boot camp.  The examiner must also opine as to whether any currently diagnosed left knee disability is at least as likely as not (a 50 percent or greater probability) either proximately due to, or aggravated by, the Veteran's service-connected low back disability.  

The opinions must address both causation and aggravation in the context of secondary service connection to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner must address the evidence of record concerning the Veteran's claim that her low back disability caused her left knee disability, to include lay statements and the June 2004 VA examiner's findings that the Veteran's low back disability altered her gait and required her to use a cane.  IF additional service treatment records and/or service personnel records document the Veteran's claimed left knee injury in service, then the examiner must specifically address those records in formulating an etiology opinion.

The examination report must include a complete rationale for all opinions provided.

4.  Schedule the Veteran for a new VA examination by an examiner who has not previously examined the Veteran to obtain an opinion addressing her service connection claim for a left hip disability. 

The selected examiner must review the claims file and state whether the Veteran has a current left hip disability.  If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a left hip disability, the examiner must explain why any other diagnoses of a left hip disability reflected in the record during the course of the appeal (to include diagnoses of left hip bursitis and degenerative joint disease) are not valid diagnoses.  

The examiner must then opine as to whether any currently diagnosed left hip disability is at least as likely as not (a 50 percent or greater probability) either proximately due to, or aggravated by, the Veteran's service-connected low back disability.  

The opinions must address both causation and aggravation in the context of secondary service connection to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner must address the evidence of record concerning the Veteran's claim that her low back disability caused or worsened her left hip disability, to include lay statements and the June 2004 VA examiner's findings that the Veteran's low back disability altered her gait and required her to use a cane.  

The examination report must include a complete rationale for all opinions provided.

5.  Then, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




